UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6478


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ANTTWAINE MANDWELL DUNLAP, a/k/a Twan, a/k/a Anttwaine Marquis
Dunlap,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Rebecca Beach Smith, Senior District Judge. (4:03-cr-00070-RBS-1)


Submitted: January 29, 2021                                  Decided: February 17, 2021


Before WILKINSON and DIAZ, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anttwaine Mandwell Dunlap, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anttwaine Mandwell Dunlap appeals the district court’s order granting his 18

U.S.C. § 3582(c)(1)(B) motion for a sentence reduction under Section 404 of the First Step

Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. On appeal, Dunlap contends that the

district court miscalculated his new Sentencing Guidelines range, thereby depriving him of

a more substantial sentence reduction. For the reasons that follow, we affirm.

       “We review the scope of a district court’s sentencing authority under the First Step

Act de novo.” United States v. Chambers, 956 F.3d 667, 671 (4th Cir. 2020). When a

sentence reduction is permitted, we review for abuse of discretion the district court’s

decision to grant or deny the motion. United States v. Muldrow, 844 F.3d 434, 437 (4th

Cir. 2016); see United States v. Wirsing, 943 F.3d 175, 180 (4th Cir. 2019) (noting that

“Congress left the decision as to whether to grant a sentence reduction [under the First Step

Act] to the district court’s discretion”). After determining that a sentence reduction is both

permitted and warranted, the district court must recalculate the defendant’s Guidelines

range before imposing a new sentence. Chambers, 956 F.3d at 672.

       Upon review, we discern no reversible error in the district court’s application of the

Guidelines. Furthermore, we conclude that the court acted within its discretion by reducing

Dunlap’s sentence from life imprisonment plus 60 months to a total term of 480 months.

       Accordingly, we affirm the district court’s judgment. We deny Dunlap’s motion to

voluntarily dismiss his appeal without prejudice. We dispense with oral argument because




                                              2
the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3